


110 HR 2637 : Child Labor Protection Act of

U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2637
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 13, 2007
			Received; read twice and referred to the Committee on
			 Health, Education, Labor, and Pensions
		
		AN ACT
		To amend the Fair Labor Standards Act, with
		  respect to civil penalties for child labor violations.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Child Labor Protection Act of
			 2007.
			(b)In
			 generalSection 16(e) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 216(e)) is amended to read as follows:
				
					(e)(1)(A)Any person who violates
				the provisions of sections 12 or 13(c), relating to child labor, or any
				regulation issued pursuant to such sections, shall be subject to a civil
				penalty not to exceed—
								(i)$11,000 for each
				employee who was the subject of such a violation; or
								(ii)$50,000 with
				regard to each such violation that causes the death or serious injury of any
				employee under the age of 18 years, which penalty may be doubled where the
				violation is a repeated or willful violation.
								(B)For purposes of subparagraph (A), the
				term serious injury means—
								(i)permanent loss or substantial
				impairment of one of the senses (sight, hearing, taste, smell, tactile
				sensation);
								(ii)permanent loss or substantial
				impairment of the function of a bodily member, organ, or mental faculty,
				including the loss of all or part of an arm, leg, foot, hand or other body
				part; or
								(iii)permanent paralysis or substantial
				impairment that causes loss of movement or mobility of an arm, leg, foot, hand
				or other body part.
								(2)Any person who repeatedly or
				willfully violates section 6 or 7, relating to wages, shall be subject to a
				civil penalty not to exceed $1,100 for each such violation.
						(3)In determining the amount of any
				penalty under this subsection, the appropriateness of such penalty to the size
				of the business of the person charged and the gravity of the violation shall be
				considered. The amount of any penalty under this subsection, when finally
				determined, may be—
							(A)deducted from any sums owing by the
				United States to the person charged;
							(B)recovered in a civil action brought by
				the Secretary in any court of competent jurisdiction, in which litigation the
				Secretary shall be represented by the Solicitor of Labor; or
							(C)ordered by the court, in an action
				brought for a violation of section 15(a)(4) or a repeated or willful violation
				of section 15(a)(2), to be paid to the Secretary.
							(4)Any administrative determination by
				the Secretary of the amount of any penalty under this subsection shall be
				final, unless within 15 days after receipt of notice thereof by certified mail
				the person charged with the violation takes exception to the determination that
				the violations for which the penalty is imposed occurred, in which event final
				determination of the penalty shall be made in an administrative proceeding
				after opportunity for hearing in accordance with
				section
				554 of title 5, United States Code, and regulations to be
				promulgated by the Secretary.
						(5)Except for civil penalties collected for
				violations of sections 12 or 13(c), sums collected as penalties pursuant to
				this section shall be applied toward reimbursement of the costs of determining
				the violations and assessing and collecting such penalties, in accordance with
				the provision of section 2 of the Act entitled An Act to authorize the
				Department of Labor to make special statistical studies upon payment of the
				cost thereof and for other purposes (29 U.S.C. 9a). Civil penalties
				collected for violations of sections 12 or 13(c) shall be deposited in the
				general fund of the
				Treasury.
						.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives June 12, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
